871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin BUCHANAN, Plaintiff-Appellant,v.John T. WIGGINTON, Secretary Corrections Cabinet, Vertner L.Taylor, Commissioner Corrections Cabinet,Defendants-Appellees.
No. 88-6150.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 against the named defendants in connection with the alleged deprivation of plaintiff's fifth, eighth, and fourteenth amendment rights.  The district court denied the relief sought and dismissed the complaint.  Plaintiff has filed a brief pro se as well as a motion for the appointment of counsel and a motion to remand the case.


3
Upon consideration, we find the district court correctly dismissed the case.  Plaintiff attempted to impute supervisory liability to defendants for the actions complained of on the basis of respondeat superior.  Section 1983 liability may not be premised on respondeat superior.   Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.), cert. denied, 469 U.S. 845 (1984).


4
Accordingly, the motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.